LOGO [g258592g26u27.jpg]

Exhibit 10.5

February 22, 2017

Ms. Holly Paul

Chief Human Resources Officer

FTI Consulting, Inc.

1101 K Street NW

Washington, DC 20005

Dear Holly:

On July 2, 2014, you entered into an offer of employment letter and amendment
no. 1 to such offer of employment letter (collectively, the “Employment Letter”)
with FTI Consulting, Inc. (the “Company”). The Company desires to amend certain
terms of the Employment Letter (the “Amendment”), effective upon your execution
and delivery of this Amendment to the Company, in consideration of the mutual
covenants set forth in this Amendment and in the Employment Letter, as follows:

 

  1. Paragraph 8 of the Employment Letter is hereby amended by adding new clause
(d) to read in its entirety as follows:

“(d) Termination In the Event of Death or Disability. In addition to the Accrued
Compensation, in the event that your employment is terminated due to your death
or “Disability” (as hereafter defined); provided, that you (or your estate or
representative (in the event of death) or your conservator or guardian (in the
event of your disability)), execute and deliver a “Release” to the Company in
accordance with Paragraph 8(c) of the Employment Letter, following the date of
death or Disability you will be entitled to receive the following payments:
(i) the unpaid amount, if any, of your previously earned and unpaid annual
incentive bonus based on actual performance results for the applicable
performance year, plus (ii) a pro-rated annual incentive bonus for the
performance year of termination based on actual performance results for such
performance year, determined by multiplying (x) the amount of such annual
incentive bonus (if any) which would be due and payable for the full performance
year in which such termination occurred had such termination event not occurred,
by (y) a fraction, the numerator of which is the number of days from the
beginning of the performance year through (and excluding) the date of
termination, and the denominator of which



--------------------------------------------------------------------------------

Ms. Holly Paul

February 22, 2017

Page 2

 

is 365, which amount payable pursuant to clauses (i) and/or (ii) (if any) shall
be paid in a lump sum in cash when annual incentive bonuses for such performance
year are paid to other eligible senior executives of the Company. You will be
deemed to be “Disabled” or to have a “Disability” if you are determined to be
totally and permanently disability under the Company’s long-term disability
insurance plan in which you participate, or if you are unable to substantially
perform the customary duties and responsibilities of your employment with the
Company for a period of at least 120 days within any 180-day period by reason of
a physical or mental incapacity.”

 

  2. Affirmation. This Amendment is to be read and construed with the Employment
Letter as constituting one and the same agreement. Except as specifically
modified by this Amendment, all remaining provisions, terms and conditions of
the Employment Letter shall remain in full force and effect.

 

  3. Defined Terms. All terms not herein defined shall have the meanings
ascribed to them in the Employment Letter.

 

  4. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

Yours truly,

FTI CONSULTING, INC.

 

/S/ CURTIS LU    

 

Accepted and Agreed:

 

/S/ HOLLY PAUL                                 Date: March 21, 2017 Holly Paul  
 

 